Young, J., concurs.
Judgment reversed on the law and the facts, with costs, and judgment rendered in favor of the plaintiffs for damages to the extent indicated in opinion by Davis, J., with leave to the plaintiffs to apply at any time on the foot of the judgment, upon showing substantial injury from any cause to them hereafter occurring, for damages or for an injunction as the court may direct; or at their election the plaintiffs may bring a separate action for such other relief as they may be advised on account of any injury to their property and rights hereafter occurring. All findings inconsistent herewith will be reversed and new findings will be made.
Settle order and findings on notice.